Citation Nr: 1423611	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  12-34 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for reactive airway disease, and if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

A videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) in November 2013.  A transcript from that hearing was associated with the Veteran's file.  

The issue of entitlement to service connection for reactive airway disease on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a December 2008 rating decision, the RO declined to reopen the previously denied claim for service connection for reactive airway disease.  The Veteran did not appeal that decision.

2.  Evidence associated with the claims file since the December 2008 denial contributes to a more complete picture of the origin of the disability.


CONCLUSIONS OF LAW

1.  The December 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim for service connection for reactive airway disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim for service connection for reactive airway disease, to include as due to Agent Orange exposure, was denied by the RO in an April 1998 rating decision.  The RO denied the claim and noted that there was no evidence that the Veteran's current reactive airway condition was related to his service or claimed Agent Orange exposure.  

Following an attempt to reopen his claim in 2001 that was denied, the Veteran filed to reopen the claim for service connection for reactive airway disease in April 2008.  In a December 2008 rating decision, the RO declined to reopen the previously denied claim for a reactive airway condition on the basis that no new and material evidence had been submitted.  The Veteran did not file a notice of disagreement with the December 2008 rating decision and no additional evidence pertinent to the issue was associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the December 2008 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

The evidence of record at the time of the December 2008 rating decision included service treatment records, VA examination reports, a VA Agent Orange registry examination in January 1998, multiple private treatment reports and statements from the Veteran.  Following review of the evidence, the RO found that new and material evidence had not been submitted as the evidence did not relate to an unestablished fact necessary to substantiate the claim.  

In August 2010, the Veteran submitted the instant request to reopen a claim for service connection for reactive airway disease.  In a July 2011 rating decision, the RO denied the claim for service connection for reactive airway disease because the evidence continued to show the condition was not incurred in or aggravated by service.  

Pertinent evidence received since the December 2008 rating decision includes 
an August 2011 VA examination report, a November 2011 Agent Orange examination and a November 2013 hearing transcript. 

At his November 2013 videoconference hearing, the Veteran stated that during his service in Vietnam, he was exposed to herbicides while dredging gravel on the side of the river and handling soil from land he was clearing.  He stated that the area was constantly being sprayed with chemicals.  The Veteran indicated that a few years after service, he was diagnosed with suffering from allergies.  He stated that later he was treated by a pulmonologist in 1989 who noted that his claimed exposure to Agent Orange was significant enough to call his allergy disorder as reactive airway disease.  The Veteran indicated that his respiratory symptoms have continued since service.  

As noted earlier, evidence submitted for the purpose of reopening a claim must be presumed to be credible for that purpose.  

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is also material as it relates to a previously unestablished fact and raises a reasonable possibility of substantiating the claim.  When evaluating the materiality of newly submitted evidence, the Board should not concentrate exclusively on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  See Shade, 24 Vet. App. at 118.  Therefore, the claim is reopened.



ORDER

As new and material evidence has been received, the claim for service connection for reactive airway disease, to include as due to Agent Orange exposure is reopened and to this limited extent, the appeal is granted.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary.

The Board notes that the Veteran's exposure to herbicides during service in the Republic of Vietnam has already been established.  See 38 C.F.R. § 3.307(a) (6) (iii) (2013).  However, reactive airway disease is not listed as a condition for which presumptive service connection due to herbicide exposure is warranted.  However, a claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As noted above, post service treatment records include a letter from Dr. Levin, who stated that the Veteran's lung condition was caused by his exposure 
to herbicides and diesel fumes while in service.

The Veteran was afforded a VA examination in March 2011.  The examiner noted that the Veteran's reactive airway disease was not related to his military service.  The rationale included references to medical literature regarding the onset and symptoms of asthma and obstructive pulmonary disorders.  The examiner, however, did not offer an opinion as to whether the Veteran's current reactive airway disease was directly related to service.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant ongoing VA treatment records dating since January 2013 from the VA Sierra Nevada Health Care System. 

2.  Then schedule the Veteran for a VA respiratory examination to determine the current nature of his reactive airway disease and to obtain an opinion as to whether such is possibly related to service.  The claims folder should 
be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following: 

Is it at least as likely as not (a 50% or higher degree of probability) his current reactive airway disease is causally related to the Veteran's active duty service, to include his exposure to an herbicide agent such as Agent Orange?  In formulating the opinion, the examiner should comment on the opinions by provided by Dr. Levin in 2002.  A complete rationale must be provided for all opinions offered.  If the requested opinion cannot be provided without resorting to speculation, the examiner should explain why. 

3.  After completion of the above development, the Veteran's claims should be readjudicated.  If the claims remain denied, he and his representative should be provided with a supplemental statement of the case and be given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


